         Case 1:19-cv-01796-PEC Document 204 Filed 04/17/20 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )             No. 19-1796C
                                                  )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                )
                                                  )
               Defendant,                         )
                                                  )
and                                               )
                                                  )
MICROSOFT CORPORATION,                            )
                                                  )
               Intervenor-Defendant.              )

                    JOINT NOTICE OF FILING PROPOSED REDACTIONS
                      TO THE COURT’S ORDER DATED APRIL 17, 2020

       Pursuant to the Court’s order dated April 17, 2020 (ECF No. 203), the parties jointly and

respectfully provide notice that they do not request any redactions to the Court’s order in a

forthcoming publicly released version.

                                                  Respectfully submitted,

s/ Kevin P. Mullen                                JOSEPH H. HUNT
Kevin P. Mullen                                   Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW                        ROBERT E. KIRSCHMAN, JR.
Washington, DC 20006-1888                         Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                           s/ Patricia M. McCarthy
                                                  PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff                  Assistant Director
Amazon Web Services, Inc.
        Case 1:19-cv-01796-PEC Document 204 Filed 04/17/20 Page 2 of 3




                                      s/ Anthony F. Schiavetti
Of Counsel For Plaintiff:             ANTHONY F. SCHIAVETTI
                                      RETA E. BEZAK
J. Alex Ward                          Trial Attorneys
Daniel E. Chudd                       U.S. Department of Justice
Sandeep N. Nandivada                  Civil Division
Caitlin A. Crujido                    Commercial Litigation Branch
Alissandra D. Young                   PO Box 480
MORRISON & FOERSTER LLP               Ben Franklin Station
2000 Pennsylvania Ave., NW            Washington, D.C. 20044
Washington, DC 20006-1888             Tel: (202) 305-7572
                                      Fax: (202) 305-1571
Andrew S. Tulumello                   anthony.f.schiavetti@usdoj.gov
Daniel P. Chung
GIBSON, DUNN & CRUTCHER LLP            Attorneys for Defendant
1050 Connecticut Avenue, NW
Washington, D.C. 20036
                                       Of Counsel for Defendant:

Theodore J. Boutrous, Jr.             MICHAEL G. ANDERSON
Richard J. Doren                      BENJAMIN M. DILIBERTO
Eric D. Vandevelde                    Assistant General Counsel
GIBSON, DUNN & CRUTCHER LLP           Washington Headquarters Service &
333 South Grand Avenue                Pentagon Force Protection Agency
Los Angeles, CA 90071-3197            Office of General Counsel
                                      Department of Defense

                                       TYLER J. MULLEN
                                       CCPO Legal Advisor
                                       Assistant General Counsel
                                       Defense Information Systems Agency
                                       Office of the General Counsel




                                      2
Case 1:19-cv-01796-PEC Document 204 Filed 04/17/20 Page 3 of 3



                                s/ Robert S. Metzger
                                Robert S. Metzger (Counsel of Record)
                                Jeffery M. Chiow
                                Neil H. O’Donnell
                                Lucas T. Hanback
                                Stephen L. Bacon
                                Deborah N. Rodin
                                Cassidy Kim
                                Eleanor M. Ross
                                ROGERS JOSEPH O’DONNELL, P.C.
                                875 15th Street NW, Suite 725
                                Washington, DC 20005
                                Tel: (202) 777-8951
                                Fax: (202) 347-8429
                                Email: rmetzger@rjo.com

                                Attorneys for Defendant-Intervenor
                                Microsoft Corp.

                                Of Counsel for Defendant-Intervenor:

                                LATHAM & WATKINS LLP
                                Abid R. Qureshi
                                Roman Martinez
                                Anne W. Robinson
                                Dean W. Baxtresser
                                Genevieve Hoffman
                                Riley Keenan
                                Margaret Upshaw

                                555 Eleventh Street, N.W., Suite 100
                                Washington, D.C. 20004
                                (202) 637-2200 (Telephone)
                                (202) 637-2201 (Facsimile)

                      Dated: April 17, 2020




                               3
